Citation Nr: 0937135	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to December 
1945.  He was World War II veteran who earned the European-
African-Middle Eastern Theater Medal with one bronze battle 
star.  The Veteran died in December 2004.  The appellant is 
the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an  October 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.

The appellant requested a Travel Board hearing on this 
matter, and received notice of the date and location of said 
hearing.  The appellant, however, declined to show at the 
required time.  Not having received a request for 
postponement and pursuant to 38 C.F.R. § 20.704(d), the Board 
will proceed with its adjudication of the appeal "as though 
the request for a hearing had been withdrawn."  38 C.F.R. § 
20.704(d); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 
(1996) (discussing provisions of § 20.704(d)).

Other Matters

In February 2005, the appellant filed an application for 
burial benefits.  In an April 2005 administrative decision, 
the RO awarded $300 for funeral expenses and $300 for 
cemetery/plot costs.  In May 2007, the appellant filed an 
application for accrued death benefits, DIC, and nonservice-
connected pension.  The RO denied these claims in an October 
2005 administrative decision.  The appellant has not filed a 
NOD with respect to any of these claims and, therefore, they 
are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2008).  

The Board observes that, in Hupp v. Nicholson, 21 Vet App 342 
(2007), the Court expanded the VCAA notice requirements for a 
DIC claim.  In Hupp, the Court held that VA is not relieved 
of providing section 5103(a) notice merely because the 
appellant had provided some evidence relevant to each element 
of his or her claim in his or her application for benefits.  
The Court noted in Hupp that 38 U.S.C.A. 
§ 5103(a) required the Secretary to notify the claimant of 
any information not previously provided to the Secretary that 
is necessary to substantiate the claim.  There is no 
preliminary obligation on the part of VA to perform a pre-
decisional adjudication of the claim prior to providing 
section 5103(a) notice.  However, section 5103(a) notice must 
be "responsive to the particular application submitted."  The 
Court observed in Hupp that there was a "middle ground" 
between a pre-decisional adjudication and boilerplate notice 
addressing section 5103(a) compliance.

Hupp requires that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the section 5103(a) 
notice letter should be "tailored" and must respond to the 
particulars of the application submitted.

At the time of the Veteran's death, service connection was in 
effect for PTSD, which was rated 100 percent, and allergic 
rhinitis, rated zero percent.  The June 2005 notification 
letter is deficient with respect to the Hupp requirements.  
The letter does not discuss the VCAA and is not "tailored" to 
the information provided by the appellant when she filed her 
claim for DIC benefits.  On remand, the VCAA notice must 
include: (1) a statement of the conditions for which the 
Veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp, supra.  

The certificate of death shows that the Veteran died on 
December [redacted], 2004 of cardiac arrest due to end stage renal 
failure due to coronary artery disease.  He was 80 years old.  
It was recorded that the Veteran died at his residence.  
However, an April 2005 letter from a staff psychiatrist for 
the VA Central California Health Care System indicates that 
the Veteran was admitted to the Fresno VAMC on December [redacted], 
2004, just four days before his death.  Also, the Board notes 
that the claims file contains treatment records from the 
Central California Healthcare System from April 20, 2004 to 
December 1, 2004.  A handwritten note on the first page 
contains the following notation: "Vet[eran] was 
hospitalized.  Not all records printed."  The records from 
the Veteran's last hospitalization are not in the claims file 
and must be obtained.  38 C.F.R. § 3.159(c)(2) (2008).

The Board also finds that there is a duty to obtain a medical 
opinion.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
recognized in 38 C.F.R. § 3.159(c)(4) a three-pronged test 
for ascertaining whether a VA examination or opinion is 
warranted to address a claim for service connection.  The 
Board here finds that such a VA medical opinion is necessary 
in this instance and the three-prong test of 38 C.F.R. § 
3.159(c)(4) recognized in McLendon is applicable.  
Specifically, the April 2005 letter from the same staff 
psychiatrist noted above contains the following statement:  

In two appointments (the Veteran) alluded to having 
no purpose in living and talked about not wanting 
to pursue dialysis which a specialist had discussed 
with him and [the Veteran's wife] to address his 
kidney disease.  In some way this might have been 
his way of not wanting to go on through life, with 
the general knowledge that dialysis could extend 
one's life span.  In summary, I feel that [the 
Veteran] suffered exacerbations of psychological 
distress, ongoing feelings of guilt (as a survivor 
from the war and being a burden to his wife) and 
depression related to his post-traumatic stress 
disorder and that this may have played a role in 
his decision to forego dialysis which would further 
complicate his already complex medical conditions  
. . . I feel [the Veteran's] Post-Traumatic Stress 
Disorder may have played a role in his chronic 
health problems and prospect of the future with 
dialysis.  (Emphasis added.) 

The VA staff psychiatrist, Dr. Roy Raroque did not indicate 
that he reviewed the Veteran's claims folder before rendering 
his opinion and it is rather speculative in nature.

In an August 2005 statement, the appellant claimed that the 
Veteran suffered from "SUICIDAL SPELLS."  (Emphasis in 
original).  She further claimed that the Veteran's service-
connected PTSD "completely ruined" his health.  In support, 
she submitted Dr. Raroque's April 2005 letter.  She also 
indicated that the February 2001 VA examination report 
supported her contention.  The Board notes that the February 
2001 examination report contains the following statement:  
"The veteran was asked about lethality and attempts at self-
harm and he was reluctant to talk about this but stated that 
this would be against his religion as a Mormon though he has 
had thoughts about this."  The examiner further stated that 
"many experts have studied the medical and psychiatric 
comorbidity of post-traumatic stress disorder" and that 
"Post-traumatic stress disorder may increase the risk for 
other psychiatric illnesses or for physical illnesses."

In light of the contentions and the medical opinion evidence 
of record that suggests a potential link between the 
Veteran's medical conditions and his service-connected PTSD, 
the Board finds that a VA medical opinion on the contended 
causal relationship is indicated.

In view of the foregoing, this appeal is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
by issuing the appellant an additional 
notification letter. 

The notification letter should specifically 
include an explanation under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) as to the information or evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death as outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Such 
notice must be tailored to the specific 
information provided in the appellant's May 
2005 claim for benefits.

2. The RO must contact the Central California 
Healthcare System and the Fresno VAMC for the 
purpose of obtaining copies of any medical 
records of the Veteran that may be there, to 
include relating to a hospital admission on 
December [redacted], 2004.  The RO must secure any 
medical records that are available and 
associate them with the claims file. 

3. Thereafter, the Veteran's claims file 
should be sent to an appropriate specialist(s) 
for the purpose of obtaining a medical opinion 
regarding the cause or causes of his death.  
Following a review of the relevant medical 
evidence in the claims file, to include the 
death certificate, the Veteran's final 
hospital admission records and any other 
relevant evidence obtained as the result of 
this remand, the physician is asked to provide 
an opinion on the following:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's psychiatric disorder, diagnosed 
as PTSD, contributed substantially or 
materially to his death?

The clinician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim.  

The opinion should specifically address the 
theory of entitlement proposed by the 
appellant, i.e., that the Veteran's PTSD 
contributed to cause his death as it caused 
him to refuse dialysis for his death-
contributing end stage renal failure.  The 
examiner should comment on the medical opinion 
of Dr. Roy Raroque, a VA staff psychiatrist.  

The examiner is also requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without resort to 
speculation, the clinician should so indicate 
in the examination report.    

4. After completion of any other development 
indicated by the record, with consideration of 
all evidence added to the record subsequent to 
the SSOC, the RO should readjudicate the claim 
for service connection for the cause of the 
Veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



